An unpub|ishfld order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPREME CouRT
oF
NEvAnA

 

(0> 1947A 

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

VIsIoN AIRLINES, lNc. D/B/A No. 62332
AVIATIoN VENTURES, INC.; AND 4

VIsIoN AVIATIoN HoLmNGs, INC. §  1 § 
D/B/A PREMIER AIRCRAFT s 
MANAGEMENT A/K/A AVIATIoN APR 1 1 2013

VENTURES, INC.

TRAC|E K. LINDEMAN

Appellant$, cLERK F PREM comm
UNITED AVIATION SERVICES,
Respondent.

ORDER ADMINISTRATIVELY CLOSING APPEAL

On March 14, 2013, appellants filed an amended notice of
appeal in the_district court, which was then docketed in this court as a
new appeal, Docket No. 62832. Upon further review, it appears that
appellants properly amended their original notice of appeal, docketed in
Vision Airlines u. United Auiation Serv.’s, Docket No. 62382, to perfect
jurisdiction in this court. NRAP 4(a)(6) and (7). Accordingly, we direct the
clerk of this court to (1) transfer to Docket No. 62382 the amended notice
of appeal, case appeal statement, and docketing statement that were filed
in Docket No. 62832; (2) refund the filing fee paid in Docket No. 62832;
and (3) administratively close Docket No. 62832.

lt is so ORDERED.

)'

 , c.J.
J

cc: Hon. Kerry Louise Earley, District Judge

Edward R. Miley, District Judge, Pro Tem
Howard & Howard

Breeden & Associates

Hand Page & Sullivan, LLC

Eighth District Court Clerk

1b -/o,7_'1 8